Title: To George Washington from Henry Lee, 9 December 1795
From: Lee, Henry
To: Washington, George


          
            
              My dear President—
              Richmond 9th Dcr [1795]
            
            Least the official transmission of the resolutions mentioned in my last may have been delayed, I have thought it expedient to enclose to you the journals which comprehend the proceedings on the last resolution—The first in effect the same took place in our disposal of the James river shares.
            When you see that resolution you will find that your disposal of the potomac shares is approved & that you are requested to appropriate the Js river shares to a seminary erected or to be erected in the upper country of James river.
            Staunton—Lexington which is near Rockbridge Gap—New London & Botetourt Courthouse were the places chiefly spoken of in debate—you shall be more particularly informed of their respective merits in my next. I feel a persuasion that one of the two first named is the proper spot & that such a plan as our Wm & mary ought to be contemplated by you—Great good will result to the state generally from such an establishment. the Commonwealth will patronize both & parents will have it in their power to place their children in the upper or lower country as their constitution may point out—a rivalry will take place between the professors of the two Colleges which will do good to

both—Having gone thro a college education the university at the fœderal city will be convenient to such as may pursue farther their academic courses.
            I hope soon to hear from Mr H.; in case a certain office may be vacated I wish you to know his mind—If Virga furnishes not the C.J. I hope she will supply the present judiciary vacancy. Should this be thought proper Mr Innes is considered among us here the fit character—you will judge for yourself. With the highest respect & affection I am ever your ob: ser.
            
              Henry Lee
            
          
          
            the pain in my head continues & will never cease I fear until I can get releived from the present agitating theatre—We continue to progress rightly—Yesterday the delegates passed a bill for the establishmt of a branch bank in this state by a very large majority—It is now before the senate—For past years this measure has been attempted with very triffling support. Richmond or Norfolk will be of cour[s]e the place—Could the U. States bank furnish an office of discount at both it would be highly advantageous to our commercial prosperity & tend by disperssing commercial benefits from the sea coast to the mountains, to familiarize our people in that extensive district on the south of Js river unfortunately full of prejudice, with the gen. govt which would lead them to understand their true interests & to discover the impositions which have been practised on them.
            Great good would be the certain result.
            
              H.L.
            
          
        